Title: From George Washington to Major General Charles Lee, 30 June 1778
From: Washington, George
To: Lee, Charles


                    
                        Sir
                        Head Quarters English Town [N.J.] June 30. 1778
                    
                    Your letter by Colo. Fitzgerald and also one of this date have been duly received. I have sent Colo. Scammel, the Adjutant General to put you in arrest, who will deliver you a copy of the charges on which you will be tryed. I am Sir Yr most obt servt
                    
                        Go: Washington
                    
                